Citation Nr: 0919951	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for cervical spondylosis.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1949 to December 
1952.

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in October 2006.  This matter was 
originally on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In October 2006, the Board remanded this case with 
instructions to the AMC or RO to provide the appellant with 
proper notice pertaining to his claims, fulfill its duty to 
assist by obtaining a copy of any pertinent evidence 
identified but not provided by the appellant, and "request 
the service department to make a search of the sick/morning 
reports of the appellant's military unit, and also of the 
records of the U.S. Army Hospital in Aschaffenburg . . . for 
any references to the appellant" from August to October 
1952.  The Board finds that the AMC erred when trying to 
comply with the Board's instructions.

First, the Board asked the AMC to issue a letter to the 
appellant, in pertinent part, to notify him of the evidence 
and information that is necessary to reopen his claim seeking 
service connection for cervical spondylosis, as set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the AMC 
sent the appellant a VCAA notice letter, it failed to include 
the correct standard for evidence needed to reopen a claim 
that was filed before August 29, 2001.  

For claims filed before August 29, 2001, an earlier version 
of C.F.R. § 3.156 is applicable.  The earlier regulation 
defined "new and material evidence" as evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(effective prior to August 29, 2001); See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  This definition should be included in 
the new notice letter sent to the appellant.  

Second, the Board directed the AMC, in pertinent part, to 
search the sick/morning reports of the appellant's military 
unit for the period of August 1952 to October 1952.  However, 
the AMC provided incomplete and inaccurate information 
regarding this search.  Specifically, the AMC requested a 
search of records from August 1, 1951, to November 1, 1951; 
or, in other words, one year before the requested search.  As 
for the correct dates, the AMC only requested the appellant's 
military retiree outpatient records.  Also, the service 
department responded that it needed complete unit details to 
perform the search for medical/dental records or SGOs and 
sick/morning reports from August 1951 to November 1951 and 
asked that the AMC provide the appellant's company.  However, 
the AMC never provided any further information.  A review of 
the record shows that the Veteran had previously reported 
that he was part of Company B.  Accordingly, the RO or AMC 
needs to specifically request the appellant's sick/morning 
reports from August 1, 1952, to November 1, 1952, and provide 
the service department with all relevant information possible 
to locate these records.     

Finally, at his Travel Board hearing, the appellant indicated 
that he is currently receiving treatment at a VA facility for 
his claimed disabilities.  The most recent VA treatment 
records for the appellant included in the claims folder are 
dated January 2004.  Therefore, the AMC or RO should also 
request the VA treatment records for the appellant's ongoing 
VA treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC or RO should issue a letter to 
the appellant providing him with the 
notice required under 38 U.S.C § 5103(a) 
and 38 C.F.R. § 3.159(b) pertaining to the 
current request to reopen a previously 
disallowed claim.  The notice letter 
should include the definition of new and 
material evidence in effect prior to 
August 29, 2001, that is applicable to his 
request to reopen as well as inform him as 
to what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claim, as required 
by Kent v. Nicholson.  20 Vet. App. 1 
(2006).  The RO or AMC should also advise 
the claimant of alternative sources of 
information to reopen his claim, such as 
lay statements, to support his claim in 
light of his fire-related service records 
in accordance with the ruling in Dixon v. 
Derwinski.  3 Vet. App. 261 (1992). 

2.  The AMC or RO should also request that 
the service department make a search of 
the sick/morning reports of the 
appellant's military unit, Company B, 1st 
Battalion, 18th Infantry Regiment, for any 
references to the appellant from August 1, 
1952 to November 1, 1952.    

3.  All outstanding VA treatment records 
pertaining to any treatment the appellant 
received for his claimed neck, low back, 
and psychiatric disabilities from January 
2004 to the present should be obtained.  
The search should include any archived or 
retired records.  If no records are 
available, please make specific note of 
that fact in the claims file.

4.  After any additional notification and 
development deemed necessary is 
undertaken, the claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the appellant and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to ensure due process and to 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



